Case 2:19-mj-00118 Document 3 Filed 11/18/19 Page 1 of 2 PagelD #: 11

AO 93C_ (08/18) Warrant by Telephone or Other Reliable Electronic Means Original (I Duplicate Original

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
USPS Priority Mall Express parcel bearing tracking
number “EJ142061017US"

Li an opt 4
CaseNo, fs / ny Ot ie

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Southern District of West Virginia
(identifi the person or deseribe the property to be searched and give lis location):

USPS Priority Mail Express parcel bearing tracking number "EJ142061017US"

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or: describe the property to be seized):
Controlled substances and/or proceeds of drug trafficking

YOU ARE COMMANDED to execute this warrant on or before Vio U, oe 5 a) / / (not fa exceed 14 days)
&@ in the daytime 6:00 a.m, to 10:00 pm, Cat any tine in the day or night because géod cause has been established,

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to oe

(United States Magistrate Judge}

CI Pursuant to 18 U.S.C, § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C,
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 
  

 

 

CG for days (not (o exceed 30) + until, the facts justifying, the Jater specific date of ie
: a
. . : c mn ‘ L
tT) prayed ‘ Sy

Date and time issued: Vb Vv. 15a U } Hh | y en) ( Nemeree SJ AME

oS ? ndge's signature,

ne

City and state: Charleston, West Virginia Dwane L. Tinsley, United States Magistrate Jidge—

 

 

Printed name and title

 
Case 2:19-mj-00118 Document 3 Filed 11/18/19 Page 2 of 2 PagelD #: 12
| er =-

 
   

| 8 2019

RORY L. PERRY 1,
U.S. District COC kERK

 

 

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2) ‘ Southem District of West Virginta
Return
Case No.: Date and time warrant executed; o of

verrant nd inventory left with;
VSPES

[i514 435 P Q\e

Inventory made in the presence of : S . Tohuen, S Sumner S

Inventory of the property taken and name(s) of any person(s) seized:

4S 7,000 M JS Col(tner/

 

 

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: isle

 

Executing officer's signature
a 0- Mebut hat ysF Portal Drspeclty~

Printed name and title

 

 

 

 
